Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13G dated December 5, 2012 (including amendments thereto) with respect to the Common Stock of The First Marblehead Corporation.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:December 5, 2012 THE MANGROVE PARTNERS FUND, L.P. By: MANGROVE CAPITAL General Partner By: /s/ Nathaniel August Name: Nathaniel August Title: Director MANGROVE PARTNERS By: /s/ Nathaniel August Name: Nathaniel August Title: Director MANGROVE CAPITAL By: /s/ Nathaniel August Name: Nathaniel August Title: Director /s/ Nathaniel August NATHANIEL AUGUST
